 GEM KNITS, INC.Gem (Knits,Inc.andAmalgamated Clothing WorkersofAmerica,AFL-CIO. Cases 3-CA-3461 and3-CA-3512February 12, 1969DECISION AND ORDERBY MEMBERSBROWN, JENKINS, AND ZAGORIAOn September 13; 1968, Trial Examiner RichardD. Taplitz issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertainunfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, Respondent filedexceptions to the Decision and a supporting brief. ,Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Gem Knits, Inc.,Hudson, New York, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order, as modifiedbelow:1.Add the following as paragraph 2(c), andreletter the following paragraphs accordingly:"(c)Notifytheabove-namedemployee ifpresently serving in the Armed Forces of the UnitedStates,of her right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces."2.Add the following as the last indentedparagraph of the notice:WE WILL notify the above-named employee ifpresently serving in the Armed Forces of theUnited States of her right to full reinstatementupon application in accordance with the SelectiveServiceAct and the Universal Military Trainingand Service Act, as amended, after dischargefrom the Armed Forces.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE449RICHARD D. TAPLrrz, Trial Examiner: Upon a chargefiled by the Amalgamated Clothing Workers of America,AFL-CIO, herein called the Union, in Case 3-CA-3461 onMarch 18, 1968, an amended charge filed in that case onMay 22, 1968, and a charge filed by the Union in Case3-CA-3512 on May 22, 1968, an order consolidating cases,complaint and notice of hearing dated June 7, 1968, wasissuedallegingthatGem Knits, Inc., herein calledRespondent, has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1), (3),and (5) and Section 2(6) and (7) of the National LaborRelationsAct, as amended. Respondent by its answerdenied that it violated the Act. A hearing was held inAlbany, New York on July 30, 31, and August 1, 1968.Thereafter, briefs were filed on behalf of the Union, theGeneral Counsel and the Respondent which have beencarefully considered.Upon the entire record in the case' and from myobservation of the witnesses and their demeanor, I makethe following:,FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRespondent, a New York corporation, maintains anoffice and place of business at 513 Columbia Street in theCity of Hudson, New York, herein called the plant, whereit is engaged in the manufacture, sale and distribution ofcloth garments and related products. During the past 12months, Respondent performed services valued in excessof $50,000 for other enterprises located in the State ofNew York, each of which other enterprises annuallypurchases and receives goods valued in excess of $50,000,(from directly outside the State of New York and each ofwhich other enterprises annually sells and ships goodsvalued in excess of $50,000,) directly to customers instates other than the State of New York.The complaint alleges, the answer admits, and I findthatRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.IL THE LABORORGANIZATION INVOLVEDAmalgamatedClothingWorkersofAmerica,AFL-CIO,hereincalledtheUnion,isalabororganization within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged 8(a)(5)The complaint alleges and the answer admits that aftera secret ballot election in Gem Knits, Inc., 3-RC-4295,conducted under the supervision of the Regional Directorfor the Third Region of the Board, the Regional Director'The record discloses a great number of errors in transcription. However,in the absence of a motion to correct the record and based on my opinionthat the errors are either self-correcting because of their context or thatthey occur with regard to matters which are not necessary for theresolution of the issues in this case,no action is taken with regard to thetranscript174 NLRB No. 69 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDon or about January 16, 1968, certified the Union as theexclusivecollective-bargainingrepresentativeoftheemployees in an appropriate unit,2 that on or aboutFebruary 27, 1968, the Union requested Respondent tobargain collectively, and that, at all times material herein,Respondent has refused to bargain collectively with theUnionRespondent defends its refusal to bargain on theground that the certification is invalid1.BackgroundAfter a hearing in Gem Knits, Inc., 3-RC-4295 onOctober 20, 1967, and a decision and direction of electiondated November 7, 1967, an election was conducted onDecember 7, 1967, in which out of 63 valid votes 35 werecast for the Union, 27 were cast against the Union and 1was challenged. On December 12, 1967, Respondent filedobjections to conduct affecting the results of the electionalleging in substance that the Union intimidated andthreatened employees and engaged in election propagandathatcontainedsubstantialmisrepresentations.Onemisrepresentation allegedwas thatallunionmembersreceivedcertainbenefits.Afterinvestigation,asupplemental decision and certification of representativeissued dated January 16, 1968, in which the RegionalDirector for the Third Region of the Board overruled theobjections, finding that they did not raise substantial ormaterial issues with respect to the conduct and results ofthe election.The Union was thereupon certified. OnJanuary31,1968,Respondent requested a furtherinvestigation and moved for reconsideration. By telegramdated February 5, 1968, the Regional Director denied therequest and motion on the ground that the Respondenthad raised no new issues or matters not previouslyconsidered.On February 5, 1968, Respondent filed arequest for review of the Regional Director's supplementaldecision and certification of representative and moved forstayofcertification.With regard to Respondent'sallegation that theUnionmisled the employees intobelieving that all members of the Union received certainbenefits, the Respondent stated in its request for,review atfootnote 5:.theEmployer filed a Request for FurtherInvestigation andMotion for Reconsideration with theRegional Director.With this pleading, the EmployersubmittedtwoAmalgamatedClothingWorkersContracts,which were different, in varying degrees,from the conditions in Exhibits 1, 2, and `A.' TheRegionalDirectorwas also advised that, to theknowledge of the Employer, Manhattan Shirt Companyand Gant Shirt Company, both of Hudson, New York,had contracts with the Union and that the wage rates inthese contracts (as well as the wage rates in the twocontracts furnished) differedmaterially from the ratesset out in the Union literature. . . All else aside, webelieve that this newly discovered evidence warrantsfurther investigation and reconsideration favorable tothe Employer.On February 26, 1968, the Board denied Respondent'srequest for review on the ground that it did not raisesubstantial issues warranting review by the Board.TheRespondent contends that the certification isinvalidbecause, pursuant to theExcelsiorrule,' it was"The unit is "All production and maintenance employees including plantclerical employees employed by Respondent at its plant excluding all officeclerical employees and guards, professional employees and supervisors asdefined inthe Act "required to furnish the Union with a list containing thenames and addresses of employees who were eligible tovote in the election, and further that the certification wasinvalid for the reasons set forth in its objections andbecause a hearing was not granted on its objection.2.Analysisof 8(a)(5) allegationRespondent's first contentionmay be summarilydisposed of. The requirement that an employer furnish theUnion with the names and addresses of employees inelection cases is set forth inExcelsiorUnderwear Inc.,supra.That case established the current Board law on thesubject4 and I have no authority to review it or to changeit.Morganton Full Fashioned Company and HuffmanFull Fashioned HosieryMills, Inc.,115NLRB 1267,enfd. 241 F.2d 913;Esquire, Inc.,109 NLRB 530, enfd.222 F.2d 253 (C.A. 7). It is noted that Respondent did notraise this contention in its objections to the election. Inany event, even if theExcelsiorrule were to be set aside,itwould by no means follow that the certification in thiscase would be invalid.As to Respondent's contention that the certification isinvalid for the reasons set forth in its objections andbecause of the lack of a hearing on its objections, theBoard law is clearly set forth inLTV Electrosystems, Inc,166 NLRB No. 81, enfd 388 F.2d 683 (C.A. 4), in whichtheBoard adopted the Trial Examiner's decision whichstated:It has been seen that the Union was certified by theRegionalDirectorasthelawfulbargainingrepresentative in the appropriate bargaining unit; thiscertification was in effect affirmed by the Board when itrefused the Respondent's request for review thereof. Itis therefore clear that the Respondent seeks to litigatein this unfair labor practice proceeding issues whichhavebeenfinallydecidedby the Board in therepresentation proceedingThis the Respondent maynot do before the Trial Examiner. It is establishedBoard policy, in the absence of newly discovered orpreviously unavailable evidence, not to permit litigationin a complaint case of issues which were or could havebeenlitigatedinapriorrelatedrepresentationproceeding.'This policy is applicable even though no formalhearing on objections has been provided by the Board.Such a hearing is not a matter of right unlesssubstantial andmaterial issues are raised.' And thatthere are not such issues has been effectively decided bythe Board.'Excelsior Underwear Inc,156 NLRB 1236.Three courts of appeals have found theExcelsiorrule to be valid. SeeN.L.R B.v.Hanes Hosiery Division - Hanes Corporation,384 F.2d 188(C A. 4), cert. denied 390 U.S 950;HowellRefiningCo v N.L R.B,400F.2d 213 (C A.5);NL.R.B v Rohlen,385 F.2d 52 (C.A7).Contra seeWyman-GordonCo v. N.L R B.,397F 2d 394 (C.A. 1) In theWyman-Gordoncase a petition for certiorari to the U S.Supreme Courthas been filed by the Board.'Pittsburg Plate Glass Company v N.L.R B.,313 U.S. 146, 162,Collins& Aikman Corp.,160 NLRB No.135And see Rules and Regulations,NationalLaborRelations Board, Series 8, as revisedJanuary 1, 1965, Sec.102 67(f).Denial of a request for review[of a decision by a Regional Director in arepresentation case] shall constitute an affirmanceof theRegionalDirector's action which shall also preclude relitigatmg any such issues inany related subsequent unfair labor practice proceeding.See also 102 69(c)'O.K.Van and Storage,Inc,127NLRB 1537,E-Z Davies Chevrolet,161NLRB No.121.And seeAir ControlWindow Products,Inc,335 GEM KNITS, INC.The Trial Examiner has no authority to review theBoard's final dispositions of the representation issues orto question its conclusions made on the existing record.The Respondent is free, in exceptions to this Decision,to request the Board to reconsider the determinations intherepresentationcase,and, in the event of anunfavorable final order by the Board the Respondentmay request review of the determinations in anappropriate court of appeals. At this stage of theproceedings, however, absent newly discovered evidence,the Board's disposition of the representation matters isthe law of the case and binding on the Trial Examiner.The question remains whether Respondent has newlydiscovered or previously unavailable evidence to provethat the certificationwas invalid.The only evidenceRespondent attempted to introduce related to contractsthe Union had with other employers in the area.'TheSupplementalDecisionandCertificationofRepresentative,on which the Board refused to grantreview, found that the Respondent had not established itscontention that the union literature was false. However,the Decision went beyond that and found that if, assumingarguendo, the literature was false, it had to be viewed inthe light of the 20 leaflets Respondent distributed, the 8distributed by the Union, the 3 meetings held by theRespondent and the 2 meetings held by the Union. In oneof those meetings the Union stated that benefits weresubject to negotiations with the Respondent and that theUnion could not promise that all benefits would beobtained.The Decision found that the employer hadsufficient time and opportunity to reply effectively to theunion literature, and the employees could intelligentlyevaluate the information given them. Finally the Decisionanalyzed the literature in question and found that itreferredgenerallytowhat benefits unionmembersreceived and did not necessarily say that all membersreceive these benefits.Respondent sought, through itsattempt to introduce contracts the Union had with otheremployers, to establish as a fact that the union haddistributed false information relating to benefits unionmembers received.However, even if with a factualconclusionwere reached the legal conclusion wouldremain unchanged that under the circumstances of thiscase, it could not be found that the election was unfair orfailed to demonstrate the true wishes of the employees.Respondent has not raised any newly discovered orpreviously unobtainable evidence but has simply restateditsoriginal position.BaumritterCorporation,164 NLRB-No. 56, enfd, 386 F.2d 117 (C A. 1).Respondent was unable to indicate any relevance thatthese documents might have to this proceeding other thanas related to its objections to the election, but contends ineffect that the evidence that would be disclosed by thecontracts in question is newly discovered in the sense thatsuch evidence is not in its control and is unobtainableF 2d 245, 249. `If thereis nothingto hear, thena hearing is a senseless anduseless formality.''The issue was raised on a petition to revoke subpoenaes.During thehearing,Respondent subpoenaedtwo unionofficials requiring them toproduce contractsthe Union had with other employersin the Hudson area,particularly with the ManhattanShirt Company and Gant Shirt Company.One of thesesubpoenaes required the productionof contracts whichdiffered from the wagerates described in the unionliteraturedistributed toemployees of Respondent in connectionwith theelectioncampaign.Pursuant to a previous ruling that no evidencewould be received in thiscase relating to the validity of the certification unless such evidence wasnewly discovered,Igranted a petition to quash the subpoenaes insofar asthey requiredthe productionof thedocumentsheretoforementioned.451except through its subpoena power. As counsel forRespondent stated "if you don't have anything, you can'tintroduce it."Other than the attempt to subpoena thecontracts as set forth above, Respondent during the courseof the hearing made no effort to introduce any evidenceand it called no witnessesAsRespondentarguedbeforeboth the RegionalDirector of the Third Region and the Board that thesecontractswould show that the Unionengaged inmisrepresentation sufficient to set aside the election, it isclear that thisissue wasfully decided by the Board whenitrefused to grant Respondent's request for review.Respondent seeks through these proceedings to have theBoard rule for a second time on its objections. This itcannot do.O. K. Van and Storage, Inc.,127 NLRB 1537,enfd. 297 F.2d 74. As the Board stated in that case:TheBoardhasrejectedthecontentionthataRespondent is entitled as a matter of right toa hearingon objections to an election. [Footnote omitted.] Inorder to prevent delayin electionprocedure the Boardhas uniformly refused to direct a hearing on objectionsunless the party supplies evidence of conduct whichprimafaciewould warrant setting aside the election.The speculative possibility advanced by a party thatevidence to support its allegations might be developedat a hearing is insufficient to warrant delay.For the reasons set forth above, I find that theRespondent's defenses are without substance and that ithas refused to bargain in violation of Section 8(a)(5) ofthe Act.'B. The Alleged 8(a)(1)The facts set forth below are based upon a composite ofthe testimony of the witnesses for the General CounselThis testimony stands uncontradicted. In addition, thetenorof the testimony of each lent support to thetestimony of the others and my observation of thedemeanor of these witnesses while they were givingtestimonyconvincedme that they were testifyingtruthfully.1.The alleged surveillanceOn about October 26, 1967, Respondent's Presidentand General Manager George Meyerson? parked near theunion hall to observe who attended a union meeting. Onthefollowingday,SupervisorEdytheGraziano toldemployeeTheresaLuongoaboutthissurveillance.SupervisorGraziano also toldMrs. Luongo that Mr.'The complaint also alleges that the Respondent violated Section 8(a)(5)by certain conduct in violation of Section 8(a)(1) which would tend toundermine the Union, by bargainingdirectlywithemployees after thecertificationandbymaking certain unilateral changes in workingconditionsafter thecertificationAll three ofthese allegations havemeaning only if the underlying duty to bargain is established.As to theundermining and direct bargaining allegations they are discussed in thesectionbelow dealing with violations of Section8(a)(1).As to theallegation of unilateral change in working conditions the uncontradictedtestimony in the record establishes that the Respondent,without bargainingwith the Union,and after the certification gave employeesa half day paidholiday on Good Friday and alsogavefreecoffeeI find that the grantingof these benefits constitutes an additional violation of Section8(a)(5) of theAct.American School Supply Company,157NLRB 473'The complaint alleges, the answer admits and I find that GeorgeMeyerson is the president and general manager and Edythe Graziano is asupervisor of Respondent and both are supervisors within the meaning ofthe Act 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDMeyerson was very angry at her because he had seen hergo into the union hall and that if she voted for the Unionshe would not have a job. Mrs Graziano told her not tobe seen with the union organizer and that if she did go o6'twith him there would be no work for her.2.The alleged threatsOn December 2, 1967, President Meyerson had aconversation with employees Martha Szepessy and RuthWilcox in the plant in which he informed them that hewanted to tell the girls that he was going to close thedoors if the Union came in. He asked these twoemployees to tell the other employees.On February 2, 1967, Supervisor Graziano, in her ownhome, had a conversation with her sister, employeeMartha Szepessy. Mrs. Szepessy testified as follows: "andshe, also asked me why I wanted the Union. I said `forsecurity.'Well, she said, `what security will you have ifGem Knits closes its doors?'I said, `I will go and look foranother job.' She said `I will see to it that you don't getanother job around thisarea again.' ..She also said that95 percent of the girls in the shop were for the Unionbecause of me." As noted above, this testimony wasuncontroverted and it is credited.InOctober 1967, PresidentMeyerson told employeeLorain Schemerhorn that the plant would have to close iftheUnion got in, as the Company could not afford theUnion. In January or February 1967, Mr. Meyersoncalled employee Mary Rutkowski into his office. He toldher that he wanted a new election, that it would be her jobif the Union got in and that he would have to close theplant.PresidentMeyerson on or about October 26, 1967, toldemployee Philomena Nuendel and in December 1967, toldemployee -CatherineOtty that Respondent would notpurchase new equipmentuntilthings had worked out.Both conversations were in the context of discussionsabout the Union. In the conversation with Catherine Otty,Mr.Meyerson also stated that the planned Christmasparty had been called off until things were settled.InNovember 1967, foreman Louis Cravers toldemployees Catherine Otty and Diana Meer that he hadspoken to other employers in the Hudson area and thatthe girls who voted for the Union would never be able tofind another job in that area.In early January 1968, a petition for a new election wasbeingcirculatedintheplant.SupervisorGrazianoapproached employee CatherineMacDonald and askedher to sign the petition. She also asked CatherineMacDonald to see if the other girls at her table wouldsign.In the first or third week of January 1968, Mrs.Graziano asked employee Catherine Otty to sign thepetition for a new election and added that if they did notget the names on the petition, the mill would close down.Mrs. Graziano also spoke to employee Mary Rutkowskiabout this time and told her to think over her refusal tosign the petition as it couldmeanher job,On about March 11, 1968, Supervisor Graziano toldemployee Theresa Luongo that if there were a strike andthegirlswent out, the plant would be closedMrs.Luongo was told by President Meyerson about that time'In his testimony on the record in Gem Knits, Inc, Case 3-RC-4295,President Meyerson stated thatLouis Craverwas a supervisor,that he hadauthority to discipline and reprimand employees and that if he were torecommend the discharge of an employee,the recommendation would befollowedBased on these admissions against interest I find that LouisCraver isa supervisor within the meaning ofthe Act.that if the Union came in the plant would be shut. Also inearlyMarch 1968,Mr.Meyerson told employeePhilomena Nuendel that if the girls walked out- on strike,he would use it as an excuse to lock his doors.3.Alleged promises of benefitsAt a plant meeting on March 11, 1968, PresidentMeyerson told the employees, that he would not bargainwith the Union but that he would give benefits includingholidays and vacations.He also made a promise ofbenefits to employees including Lillian Cush in thebeginning of February and added that he could give asmany benefits as the Union with no union dues.On March 11, 1968, at a plant meeting PresidentMeyerson told the assembled employees that Respondentwas going to give them'a half day off with pay on GoodFriday,and free coffee. He said further that the plant waslooking into insurance.4.The alleged direct negotiations with employeesNear the end of December 1967, President MeyersoncalledemployeesSzepessy,Nuendel,KrisniskiandKisselbranch into his office. Mr. Meyerson told them thathe wanted the girls to form' a committee so that he couldhave a contract with them. He said that he would giveholidays, vacations and other benefits. Employee Nuendelasked "you want to give us what the Union wants to giveus without the Union," and he answered that that wasright.Vacations,seniority,jobtransferandpaydifferentialwere promised in the contract. Subsequently,Mr. Meyerson discussed the proposed contract with otheremployees.5.Additional allegations of 8(a)(l)Near the end of September 1967, Supervisor Grazianospoke to employee Edna O'Leary in the plant and askedher to sign a paper saying that some of the girls whoworked for the Union threatened her. She refused to signand answered that she had not been threatened.In October 1967, President Meyerson, in the companyoffice,told employees Philomena Nuendel and SandyKillelbrach that he believed that they had called in theUnion and he asked them why 'they stayed if they did notlike working there.,6Analysis as to the 8(a)(1) allegationsThe uncontradicted and credited facts set forth aboveestablish that Respondent has engaged in a consistent andcontinued series of activities to undermine the certifiedbargaining agent among its employees and to interferewith employee rights under Section 7 of the Act.The surveillance of union activity, the creation of theimpression of surveillance, the threat to Mrs. Luongo thatshe would lose her job if she voted for the Union or wasseenwith the union organizer, the threat to otheremployees that the plant would close and their jobs wouldbe lost if the Union came in, the threats to employees thatthey would be unable to get other, jobs in the area becauseof their union activities, the statement to employees thatno new equipment would be purchased and that theChristmas party was cancelled in the , context of adiscussion about the Union, the soliciting of employees tosign a petition for a new election and the threat that theywould lose their employment if they had not signed, the GEM KNITS, INC.promise of benefits to discourage union activity, and theattempt to negotiate a contract directly with employeesafter the certification all are in violation of Section 8(a)(1)of the Act and I so find.' In the context of this activity Ialso find that Respondent violated Section 8(a)(1) of theAct by requesting employee Edna O'Leary to sign a papersaying that some of the prounion girls had threatened herand by telling employees Neundel and Killelbrach thatthey had called in the Union and asking them why theystayed if they did not like the work.'°C. TheAlleged 8(a)(3) and (I p'1.FactsThe facts set forth below are based on theuncontradicted testimony of employee Theresa Luongoand union organizer Frank Luongo. Mrs. Luongo, whowas recently married, was formerly known as TheresaAltomer and she is alleged in the complaint as adiscritninateeunder that name. Her husband is FrankLuongo, an organizer for the Union who has beenassigned by the Union to organize Respondent. Thus apossibility of bias does exist. However, after carefullyobservingMrs. Luongo on the witness stand I believe herto be an honest witness who takes her oath very seriously.In addition,much of her testimony is corroborated byotherwitnesses and as Respondent did not call anywitnesses her testimony stands uncontradicted.Union organizer Frank Luongo began organizingRespondent in July 1967. During his conversations withvarious employees he was told that certain workingconditions were bad and that many employees were notpaid for overtime., Based on these complaints, Mr. Luongocontacted various governmental agencies including, theWage and Hour Division of the United States Departmentof Labor. He then told various employees that theircomplaints had been registered. TheWage and HourDivision investigated and found that certain employeesincluding Theresa Luongo had been underpaid. In Mrs.Luongo's case the amount was $720. In the beginning of'The attemptto negotiate a contractdirectly withthe employees aftertheUnion wascertified also constitutes a breach of Respondent'sduty tobargain withtheUnionand therefore violates Section8(a)(5) of the ActIn addition all of Respondent's conduct found herein to violate Section8(a)(1) of the Act which occurredafter the Union was certified tended tounderminethe Union aswell as to interfere with the Section7 rights of theemployeesand constituted violations of Section8(a)(5) of the Act.10At thehearing, theGeneral Counselamended the complaint to add asparagraph6(v) an allegation of interrogationGeneral Counsel's proof asto this subparagraph consisted of testimony that President Meyerson calledemployees into his office,told them he was thinkingof protesting theelection and asking if the Union had made any threats to them.It is notedthathe was not asking the employees about anyprotectedor union activityinwhich theymay have engaged.The questionappears to be a step inpreparation for Board proceedings rather than unlawful interrogation, andI so find.The recordcontainsmuch testimony relating to predictions thatimportant business would be lost and that Michael Pauker, anadmittedagent ofRespondent with some undisclosed interestin the Company,would leaveitthe Union became the bargaining agent of the employeesWhile the evidencemight indicate unlawful veiled threats to close, I find itunnecessaryto make anyfindings thereonin view ofthe direct evidence ofthreats set forthabove. In any event the Recommended Order relating to8(a)(11) violations would be the same."During the course of the hearingCounsel for the General Counselmoved to delete from the complaint the allegationthat Carmela Manuhwas laid offinviolationof the Act The ChargingPartyjoined in themotion and it was granted453January 1968, President Meyerson spoke to Mrs. Luongoand told her that she had money due her but that he didnot want her to take it. He said he would write a notethathewanted her to sign. The following day Mr.Meyerson wrote out and gave Mrs. Luongo the followingnote:Dear Mr. Meyerson,I thank you for offering me this check that you wishto pay because of the labor dept found I did somethingthat wan't right. I do not feel I earned this money andI cannot accept it.Mrs. Luongo then took the note and showed it to othergirls in the plant. The following day Mrs. Luongo wascalled into Mr. Meyerson's office and he said to her-...`Ithought this would be confidential betweenyou and me. I didn't want you to go out and show it tothe girls ' .... . `Do you understand what it is? Youare being disloyal to me.'**... `If you accept this check.Iwill take all ofthe privileges away from you.' . . . `No other work.'`You only got button work and that is it.' ..`You only got a fewmorebuttons to do.When youfinish those buttons, youcan go home.'On January 8, 1968, when she finished her button work,Mrs. Luongo was laid off. She was recalled on January23, 1968.MrsLuongo is an employee of 7 years standing.During that time she worked on button holes, coverstitching, hemming, blind stitching, pressing, and cuttingroom work. She worked on all the machines in the plantexcept the bindingmachine.Prior to January 8, 1968, shehad never been laid off. When she would finish one jobshe would beassignedto another.Analysis as to the January 8 layoffThe complaint alleges that the layoff of January 8 to23, 1968, violated Section 8(a)(1) and (3) of the Act. Theevidence establishes thatMrs.Luongo was laid offbecause she declined to refuse the payment due her forovertime work. This action on Mrs. Luongo's part isdirectly connected to and intertwined with the complaintof employees to theunionorganizer concerning workingconditions and the transfer of this complaint from theunion organizer to theWage and Hour Division. Theemployee complaints to the Union, together with theemployee activities flowing out of such complaints,including the refusal of Mrs. Luongo to decline to acceptthe check due her, directly related to working conditionsandwere concerted activities formutualaidandprotection within the meaning of Section 7 of the Act. Asanumber of employees were entitled to money forovertime and as Mr. Meyerson knew that the "note" thathe had prepared for Mrs. Luongo to sign had beencirculatedamong other employees, Respondent hadknowledge that the entire incident was not somethingindividual toMrs. Luongo but involved other employees.WalshManufacturing Company, Inc,137NLRB 1317,enfd. 321 F.2d 753. I find that by laying off Mrs. Luongofrom January 8 to 23, 1968, Respondent interfered withemployees in the exercise of their Section 7 rights andtherefore violated Section 8(a)(1) of the Act.N.L.R.B. v.Washington AluminumCo.,370 U.S.9,MontgomeryWard& Co., Incorporated,156NLRB 7. Cf. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDGuernsey-MuskingumElectricCooperative, Inc., 124NLRB 618, enfd. 285 F.2d 8.12The layoffof Mrs. Luongo from January 31 toFebruary 7, 1967As already mentioned,in January 1968 a petition for anew election was being circulated in the plant On January31, 1968,Mrs. Luongo,who was then doing seaming andother nonbutton work, was approached by employee MaryAldrich who asked her to sign the petition for the newelectionAfter some discussion,Mrs. Luongo refused todo so.Mary Aldrich then walked about 30 feet awaywhere Supervisor Graziano was standing,and spoke toMrs.Grazianoforafewmoments.Immediatelythereafter,Mrs. Graziano walked over to Mrs. Luongoand told her that there would be no work for her thefollowing day and that there would be no work untilbutton work became available At the time Mrs. Luongowas working on closing sleeves and she had a few moredays'work of that nature to do. Mrs. Luongo wasrecalled oil February 7, 1968 and she has continued towork since.Analysis as to the January 31 to February7 layoffThough there is no evidence as to what was saidbetweenSupervisorGrazianoandemployeeMaryAldrich, the conclusion from the entire pattern of conductisinescapable that themotivating factor causing thesecond layoff of Mrs. Luongo was her refusal to sign thepetition fora new election.Respondent called no witnessesand made no effort to rebut this inference I find that thelayoff ofMrs. Luongo from January 31 to February 7,1968, was in violation of Section 8(a)(3) and (I) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operationsdescribed in section I, above, have a close, intimate andsubstantial relation to trade, traffic and commerce amongthe several states and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning of Section 2(5) of the Act.2.All production and maintenance employees, includingplant clerical employees employed by Respondent at itsplant, excluding all office clerical employees and guards,professional employees and supervisors as defined in the"It is also alleged that this layoff constituted a violation of Section8(a)(3) of the Act. Though the layoffwas a discriminationin employmentthe question is presented whether it discouraged membership in the UnionThe Union did act as intermediary in passing on employee complaints totheWage and Hour Division but there is no evidence in the record toindicate that Respondent knew that the Union was involved.Nor is thereany evidence that Respondent intended to use this layoff to discouragemembership in the Union I therefore find that Respondent did not violateSection 8(a)(3) by laying off Mrs. Luongo from January 8 to January 23,1968.Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.3Since January 16, 1968, the Union has been and nowisthecertifiedandexclusiverepresentativeofallemployees in the aforesaid appropriate unit for thepurpose of collective bargaining within the meaning ofSection 9(a) of the Act.4.By refusing on or about February 27, 1968, and atall times thereafter to bargain collectively with the Unionas the exclusive bargaining representative of all theemployees of Respondent in the aforesaid appropriateunit,Respondent has engaged in and is now engaging inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.5.By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act and by laying off Theresa Luongo fromJanuary 8 to 23, 1968, the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) of the Act.6.By laying off Theresa Luongo from January 31 toFebruary 7, 1968, because of her refusal to sign a petitionfor a new election, thereby discouraging membership intheUnion, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.7.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act, I shall recommend that it cease and desisttherefrom and upon request bargain collectively with theUnion as the. exclusive representative of all employees inthe unit set forth above and if an understanding is reachedembody such an understanding in a signed agreement.Having found that Respondent has laid off TheresaLuongo in violation of the Act, I shall further recommendthat Respondent make Theresa Luongo whole for any lossof pay that she may have suffered by reason of herunlawful layoffs in accordance with the formula set forthinF.W.Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716.In order to insure that the employees will be accordedthestatutorilyprescribedservicesof their selectedbargainingagent for the period provided by law, it will berecommended that the initial year of certification begin onthe date the Respondent commences to bargain in goodfaithwith the Union as their recognized bargainingrepresentative in the appropriateunit.13Upon the foregoing findings and conclusions and theentire record in the case, I recommend that the Boardissue the followingORDERA. For the purpose of determining the effective periodofdurationof the certification the initial year ofcertification shall be deemed to begin on the date theRespondent commences to bargain in good faith with theUnion as a recognizedbargainingrepresentative in theappropriate unit.13LTYElectrosystems.Inc, supra GEM KNITS, INC.B.Gem Knits, Inc , its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with AmalgamatedClothingWorkers of America, AFL-CIO, as the exclusivecollective-bargainingrepresentativeinthefollowingappropriate bargaining unit.All productionand maintenanceemployees includingplant clerical employees employed by Respondent at itsplant in Hudson, New York, excluding all office clericalemployees and guards, professional employees andsupervisors as defined in the Act.(b)Interferingwith the efforts of the Union tonegotiate or represent the employees in said appropriateunit as the exclusive collective-bargaining representative.(c)Discouraging membership in the Union or any otherlabororganizationof its employees, by laying offemployees or otherwise discriminating against them inregard to their hire and tenure of employment or any termor condition of employment.(d) Engaging in or creating the impression of engagingin surveillance of the union activities of its employees.(e)Threatening its employees with the closing of theplant,thelossofemployment and poor workingconditions through the failure to buy new equipment inorder to discourage activities on behalf of the Union.(f)Threatening employees that they will be unable toobtain other employment because of their union activities(g) Soliciting its employees to sign a petition for a newelectionandthreateningemployeeswithlossofemployment if they refuse to sign such a petition.(h) Promising employees benefitsas aninducement torenounce the Union as their exclusive bargaining agent.(i)Unilaterally changing wages, hours or conditions ofemployment, dealing directly with employees in the unitconcerningtheirjobs,wages,workingconditions,conditions of employment or contracts, and bypassing orignoring the aforesaid union as the exclusive bargainingrepresentative of all employees in the certified unit.0) In any manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteedthem by Section 7 of the Act.2Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request bargain collectivelywiththeAmalgamated Clothing Workers of America, AFL-CIO,as the exclusive representative of the employees in theappropriate unit with respect to rates of pay, wages, hoursof woik and other terms and conditions of employment,and embodyina signedagreement any understandingreached.(b)Make whole Theresa Luongo for any loss ofearnings she may have suffered by reason of her layoffsfrom January 8 to 23, 1968, and from January 31 toFebruary 7, 1968, in the manner set forth in the section ofthis decision entitled "The Remedy."(c) Post at its Hudson, New York, plant, copies of theattachednoticemarked "Appendix ."'" Copies of saidnotice, on forms to be furnished by the Regional DirectorforRegion 3 shall, after being duly signed by anauthorized representative of the Respondent, be posted bytheRespondent immediately upon receipt thereof, andmaintained by it for 60 consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.455(d)Notify the Regional Director for the Third Region,in writing, within 20 days from the receipt of this decision,what steps it has taken to comply herewith.""In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals enforcing an Order" shall be substituted for the words"a Decisionand Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director forRegion 3, in writing, within 10 days from the date of this Order, whatsteps Respondent has takento comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to bargain collectively withAmalgamatedClothingWorkersofAmerica,AFL-CIO,astheexclusivecollective-bargainingrepresentativeofour employees in the followingappropriate bargaining unit:Allproductionandmaintenanceemployees,including plant clerical employees, employed by usat our plant in Hudson, New York, excluding alloffice clerical employees and guards, professionalemployees and supervisors as defined in the Act.WE WILL NOT interfere with the efforts of theabove-named union to negotiate or represent theemployees in said appropriate unit as the exclusivecollective- bargaining representative.WE WILL NOT discourage membership in theabove-namedunionor any other labor organization ofour employees, by laying off employees or otherwisediscriminating against them in regard to their hire andtenure of employment or any term or condition ofemployment.WE WILL NOTengage inor create the impression ofengaging in surveillance of the union activities of ouremployees.WE WILL NOT threaten our employees with theclosing of the plant, the loss of employment, or poorworking conditions through the failure to buy newequipment, in order to discourage activities on behalf ofthe above-named union.WE WILL NOT threaten our employees that they willbe unable to obtain other employment because of theirunion activities.WE WILL NOT solicit employees to sign a petition fora new election or threaten our employees with loss ofemployment if they refuse to sign such a petition.WE WILL NOT promise our employees benefits as aninducement to renounce the above-named union as theirexclusive bargaining agent.WE WILL NOT unilaterally change wages, hours orconditionsof employment, deal directly with ouremployees in the unit concerning their jobs, wages,working conditions, conditions of employment orcontracts, or bypass or ignore the aforesaid union asthe exclusive bargaining representative of all employeesin the aforesaid unit. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any manner interfere with,restrainor coerce our employees in the exercise of their rightsguaranteed them by Section 7 of the Act.layoffs from January 8 to 23, 1968, and from January31 to February 7, 1968.WE WILL, upon request, bargain collectively withAmalgamatedClothingWorkersofAmerica,AFL-CIO,astheexclusiverepresentativeof theemployees in the appropriate unit with respect to ratesof pay, wages,hours of work and other terms andconditions of employment,and embody in a signedagreement any understanding reached.WE WILL make whole Theresa Luongo for any lossof earnings she may have suffered by reason of herDatedByGEM KNITS, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board'sRegional Office, 4th Floor, The120 Building,120 Delaware Avenue, Buffalo, New York14202, Telephone 842-3100.